Citation Nr: 0422491	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  95-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active service from August 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, among other things, 
denied service connection for GERD.  

This case was remanded by the Board in September 1999.  The 
Board later undertook further evidentiary development of this 
issue in February 2002, and again in September 2002.  
Pursuant to authority to develop evidence on its own, as 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board sought a 
VA examination to assess the etiology of any GERD disorder 
relative to the veteran's service-connected PTSD.  An 
examination was conducted in June 2002.  The report of that 
examination was added to the claims file along with a 
September 2002 addendum.  The veteran was notified of this 
evidence and responded with a letter from licensed 
psychologist H.G., Ed.D., dated in February 2003.  Dr. H.G. 
opined that the veteran's GERD was directly related to the 
veteran's experiences in Vietnam and his subsequently 
acquired PTSD.  

After the evidentiary development described above was 
accomplished, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2), which authorized the 
Board to obtain evidence on its own, was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, although the veteran was provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, he did not waive 
his right to have the additional evidence considered 
initially by the RO.  A remand of the case was therefore 
required to comply with DAV.  The case was remanded in July 
2003.  In addition, the Board noted that it was unclear 
whether the RO had adequately provided the veteran with the 
notice to which he was entitled under 38 U.S.C.A. § 5103(a).  
The Board also found that additional evidentiary development 
was required in light of the conflicting medical opinions 
that had been obtained to that point.

Pursuant to the July 2003 remand, the RO was to schedule the 
veteran for two examinations, one by a gastroenterologist, 
and one by a psychiatrist.  Each examiner was to be asked to 
review the file and state the medical probabilities that GERD 
was either caused by or made worse by service-connected PTSD 
and stress associated therewith.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The remand orders of the Board have not been complied with, 
requiring yet another remand.  Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated).  Specifically, in February 2004 the veteran was 
afforded a PTSD evaluation by a psychologist, but no 
examination was conducted by a gastroenterologist or any 
other medical doctor.  Of record is a paper copy of an 
electronic mail exchange dated in February 2004 indicating 
that the VA Medical Center (VAMC) in Fayetteville, North 
Carolina did not have any gastroenterologists on staff, that 
gastroenterologists under contract to VAMC Fayetteville did 
not provide the type of examination services needed, and 
that, in the past, veterans had been referred to VAMC Durham, 
North Carolina for gastroenterological examinations.  
Nevertheless, it does not appear that the RO took action to 
schedule such an examination.

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be scheduled 
for an examination by a 
gastroenterologist and a 
psychiatrist to provide a medical 
opinion regarding whether GERD was 
either caused by or made worse by 
service-connected PTSD and stress 
associated therewith.  The examiners 
must review the claims file.  All 
opinions should be explained in the 
context of the entire record, 
including the psychiatric evaluation 
conducted in February 2004.  The 
examiners should confer and arrive 
at a consensus opinion, if possible.

The RO should ensure that 
examination reports comply with this 
remand, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

